Name: Council Regulation (EEC) No 1343/90 of 14 May 1990 fixing for the 1990/91 marketing year the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 134/ 6 Official Journal of the European Communities 28 . 5 . 90 COUNCIL REGULATION (EEC) No 1343 /90 of 14 May 1990 fixing for the 1990/91 marketing year the amount of the aid for durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals ( V), as last amended by Regulation (EEC) No 1340/ 90 (2 ), and in particular Article 10 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural production; whereas these areas were specified by Council Regulation (EEC) No 3103 /76 of 16 December 1976 on aid for durum wheat ( 6), as last amended by Regulation (EEC) No 1216 / 89 ( 7 ); whereas , to cushion the impact of the reduction in the intervention price for durum wheat on producers' incomes, the aid for the 1990 / 91 marketing should be increased ; Whereas the rules regarding the alignment of aid as laid down in Article 79 (2 ) of the Act of Accession mean that for Spain the amount of aid to be fixed should be that laid down in this Regulation , HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 marketing year, the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed for the regions listed in the Annex to Regulation (EEC) No 3103 /76 at:  ECU 171,43 per hectare for the Community of Ten , and  ECU 110,88 per hectare for Spain . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY ( ») OJ No L 281 , 1.11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 49, 28 . 2 . 1990 , p. 6 . ( 4 ) OJ No C 96, 17. 4 . 1990 . ( s ) OJ No C 112, 7 . 5 . 1990 , p . 34 . ( «) OJ No L 351 , 21 . 12 . 1976 , p . 1 . ( 7 ) OJ No L 128 , 11 . 5 . 1989 , p . 5 .